Title: From James Madison to James Monroe, 21 June 1786
From: Madison, James
To: Monroe, James


Dear Sir
Orange June 21th. [st] 1786.
Your favor of the 31th. ult. did not come to hand till two days ago. As I expect to see you in a short time, I will suspend the full communication of my ideas on the subject of it till I have that pleasure. I cannot however forbear in the mean time expressing my amazement that a thought should be entertained of surrendering the Missisipi and of guarantying the possessions of Spain in America. In the first place has not Virga., have not Congress themselves, and the Ministers of Congs. by their orders, asserted the right of those who live on the waters of the Missisipi to use it as the high road given by nature to the sea. This being the case, have Congress any more authority to say that the western citizens of Virginia shall not pass thro the capes of Missisipi than to say that her eastern citizens shall not pass thro the capes Henry and Charles. It should be remembered that the United States are not now extricating themselves from war a crisis which often knows no law but that of necessity. The measure in question would be a voluntary barter in time of profound peace of the rights of one part of the empire to the interests of another part. What would Massachusets say to a proposition for ceding to Britain her right of fishery as the price of some stipulations in favor of tobacco.
Again can there be a more shortsighted or dishonorable policy than to concur with Spain in frustrating the benevolent views of nature—to sell the affections of our ultramontane brethren to depreciate the richest fund we possess to distrust an ally whom we know to be able to befriend us and to have an interest in doing it against the only nation whose enmity we can dread, and at the same time to court by the most precious sacrifices the alliance of a nation whose impotency is notorious, who has given no proof of regard for us and the genius of whose government religion & manners unfit them, of all the nations in Christendom for a coalition with this country. Can any thing too, as you well observe, be more unequal than a stipulation which is to open all our ports to her and some only and those the least valuable of hers to us; and which places the commercial freedom of our ports against the fettered regulations of those in Spain. I always thought the stipulations with France and Holland of the privileges of the most favoured nation as unequal and only to be justified by the influence which the treaties could not fail to have on the event of the war. A stipulation putting Spanish subjects on the same footing with our own citizens is carrying the evil still farther without the same pretext for it; and is the more to be dreaded, as by making her the most favoured nation it would let in the other nations with whom we are now connected to the same privileges, whenever they may find it their interest to make the same compensation for them whilst we have not a reciprocal right to force them into such an arrangement in case our interest should dictate it. A guaranty is if possible still more objectionable. If it be insidious we plunge ourselves into infamy. If sincere, into obligations the extent of which cannot easily be determined. In either case we get farther into the labyrinth of European politics from which we ought religiously to keep ourselves as free as possible. And what is to be gained by such a rash step? Will any man in his senses pretend that our territory needs such a safeguard, or that if it were in danger, it is the arm of Spain that is to save it. Viewing the matter in this light I cannot but flatter myself, that if the attempt you apprehend should be made, it will be rejected with becoming indignation. I am less sanguine as to the issue of the other matter contained in your letter. I know the mutual prejudices which impede every overture towards a just & final settlement of claims & accts. I persist in the opinion that a proper & speedy adjustment is unattainable from any Assembly constituted as Congs. is, and acting under the impulse which they must. I need not repeat to you the plan which has always appeared to me most likely to answer the purpose. In the mean time, it is mortifying to see the other States or rather their Representatives, pursuing a course which will make the case more & more difficult, & putting arms into the hands of Enemies to every amendment of our federal System. God knows that they are formidable enough in this State, without such an advantage. With it their triumph will be certain & easy. But I have been led much farther already than I proposed, and will only add that I am with the sincerest affection Yr. friend & servt.
Js. M.
The inclosed Tickets belong to a very worthy friend who knows not how to obtain a small prize which they have drawn without giving you the trouble of applying for it. He is apprehensive that the door may be already shut agst. the demand. If it should not you will kind eno’ to call on the proper office, and get the proper certificate. There are but 2 of the Tickets I believe which are entitled to prizes, but as they cannot be distinguished here, it must be done by the Register in the Office.
